Citation Nr: 1646974	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  15-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE
 
Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected cold injury residuals.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to June 1952.  The Veteran passed away in July 2015.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that, in pertinent part, denied entitlement to service connection for diabetes mellitus type II.  The Veteran filed a notice of disagreement dated in December 2014, and the RO issued a statement of the case dated in August 2015.  The appellant filed a substantive appeal in September 2015.  
  
In July 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the record was held open 60 days in order to allow for the submission of additional evidence.  However, no additional evidence was received.

The Board notes that after the Veteran passed away in July 2015, the appellant, the Veteran's surviving spouse requested in august 2015 to be substituted for the Veteran for the purpose of continuing the claims pending at his death.  In August 2015, VA granted substitution for the Veteran's pending claims.  See 38 U.S.C.A. § 5121A (West 2014).  

In the July 2016 hearing, the matter of entitlement to service connection for cause of the Veteran's death was raised.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate disposition.  38 C.F.R. § 19.9 (b) (2015).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant testified before the Board in July 2016, indicating that  the Veteran's diagnosed diabetes mellitus may have been secondary to service-connected cold injury residuals.  During the hearing, it was noted that a June 2014 examiner reviewed the Veteran medical history and noted that the veteran was stationed in N. Korea during the winter of 1950 without any cold weather gear as the temp was falling to -40 degrees a few months after arrival.  He had frost bitten arms and legs.  His feet became black to his ankle.  This continued until discharge in 1952. The examiner also stated that this progressed to numbness, cold sensitivity, swelling, edema, erythema, bullae, with cutaneous fungus which has been treated since service.  The Veteran's death certificate indicated that a condition contributing the cause of the Veteran's death was non-insulin dependent diabetes mellitus.

As the evidence indicates that the Veteran had a disability that may be associated with service or a service connected disability, a remand for an opinion regarding whether the Veteran's diabetes mellitus was caused or aggravated by his service or a service-connected disability, to include cold injury residuals is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i)(C).

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an opinion from a VA physician for the purpose of determining whether the Veteran had diabetes mellitus type II that was either related to service or either caused or aggravated by a service-connected disease or injury, to include cold injury residuals.  The claims file must be made available to and reviewed by the physician.   All pertinent symptomatology and findings must be reported in detail.  Based on his/her review of the case, the physician is requested to offer the following opinions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's diabetes was related to his military service.

b.  Is it at least as likely as not that the Veteran's diabetes was either (i) caused or (ii) aggravated by a service connected disease or injury.

In this regard, the physician is asked to comment on the Veteran's service and post-service medical treatment records, to include the June 2014 VA examination report.  The physician is advised that the Veteran was and the appellant is competent to report symptoms, treatment, and injuries and their reports must be taken into account in formulating the requested opinions.

The rationale for each opinion offered should be provided.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




